Citation Nr: 0917996	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left base of the tongue, claimed as a result of Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970.  He served in the Republic of Vietnam from May 
1968 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.  The Board remanded the case to the RO 
in December 2008 to schedule the Veteran for a hearing.  He 
failed to report for a Board hearing in March 2009.


FINDING OF FACT

The Veteran's left tongue squamous cell carcinoma was not 
manifest in service or to a degree of 10 percent within one 
year of service separation, and is unrelated to any incident 
of service origin, including Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for squamous cell 
carcinoma of the left base of the tongue, claimed as due to 
Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was satisfied through a September 
2006 letter to the Veteran that addressed all required 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also provided notice of the appropriate disability rating and 
effective date of any grant of service connection.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records.  

VA is obliged to provide a medical examination and/or get a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability; the record 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
discussed below, there is no competent evidence that the 
Veteran's condition either manifested in service or is 
otherwise related to an event in service.  The Veteran has 
not reported experiencing continuity of symptomatology since 
service.  And the evidence does not establish that the 
Veteran has a disease or symptoms listed in 38 C.F.R. § 3.309 
manifesting during an applicable presumptive period.  
Accordingly, there is no duty to obtain a medical examination 
or opinion.  VA has satisfied its assistance duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Malignancy may be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran served in the Republic of Vietnam during the 
Vietnam Era, and is presumed to have been exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  VA 
currently recognizes the following diseases as associated 
with exposure to herbicides:  Chloracne or other acneform 
disease consistent with chloracne; type 2 diabetes (also 
known as Type II diabetes mellitus); Hodgkin's disease; 
chronic lymphocytic leukemia (CLL); multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and, soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) 
(2008).

VA has also determined that the following diseases are not 
associated with exposure to herbicide agent:  Hepatobiliary 
cancers; Nasopharyngeal cancer; Bone and joint cancer; Breast 
cancer; Cancers of the female reproductive system; Urinary 
bladder cancer; Renal cancer; Testicular cancer; Leukemia 
(other than chronic lymphocytic leukemia); Abnormal sperm 
parameters and infertility; Parkinson's disease and 
parkinsonism; Amyotrophic lateral sclerosis; Chronic 
persistent peripheral neuropathy; Lipid and lipoprotein 
disorders; Gastrointestinal and digestive disease; Immune 
system disorders; Circulatory disorders; Respiratory 
disorders (other than certain respiratory cancers); Skin 
cancer; Cognitive and neuropsychiatric effects; 
Gastrointestinal tract tumors; Brain tumors; Light chain-
associated amyloidosis; Endometriosis; and Adverse effects on 
thyroid homeostasis.  68 Fed. Reg. 27,630 (May 20, 2003).

Squamous cell carcinoma of the tongue is not on the list of 
diseases presumed to be service connected based on Agent 
Orange exposure.  Hence, service connection is not available 
by operation of the presumption.   However, the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are silent for reference to tongue 
cancer or tongue problems, and the Veteran does not claim 
that tongue cancer was present in service or to a degree of 
10 percent within one year of service separation.  He stated 
in August 2006 that it began in April 2006.  Treatment 
records since 2006 show that the Veteran has had squamous 
cell carcinoma of the base of his tongue.  He reported to 
John J. Swalec, M.D. in June 2006 that he had been okay when 
he saw his primary provider in April 2006, but that he 
developed a sore throat and was seen in May 2006 with a 
continued sore throat.  A biopsy in June 2006 revealed 
squamous cell carcinoma.  In June 2006, Dr. Swalec stated 
that the Veteran had a somewhat unusual history for this 
malignancy, as there was no history of alcohol or tobacco 
abuse, although there was a history of second hand smoke 
exposure, and this type of cancer does occur in people who do 
not abuse alcohol or tobacco, but that it was much more rare.  
The Veteran has had treatment for his squamous cell carcinoma 
since then.  

The evidence shows that squamous cell carcinoma of the left 
base of the tongue was not manifest in service or to a degree 
of 10 percent within one year of service discharge.  This 
disability was first diagnosed in 2006, more than 35 years 
following the Veteran's separation from service.  
Additionally, there is no competent medical evidence of 
record indicating that the Veteran's squamous cell carcinoma 
of the left base of the tongue is related to any in-service 
disease, injury, or event, including Agent Orange exposure.  
Unfortunately, there is no nexus shown between the Veteran's 
squamous cell carcinoma of his tongue and any incident of 
service origin.  

The Veteran argued in April 2007 that while there may not be 
any evidence linking his tongue cancer to Agent Orange, there 
is no medical evidence that says that it is impossible.  
While it may not be impossible, the burden of proof the 
Veteran has is a "relative equipoise" or "at least as 
likely as not" one.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  Being not impossible does 
not arise to that level.  The Veteran's own statements 
relating his squamous cell carcinoma of the tongue to in-
service exposure to Agent Orange are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Accordingly, service connection 
is not warranted for squamous cell carcinoma of the left base 
of the Veteran's tongue.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for squamous cell carcinoma of the left 
base of the tongue, claimed as a result of Agent Orange 
exposure, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


